Dismissed and Memorandum Opinion filed May 1, 2008







Dismissed
and Memorandum Opinion filed May 1, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00240-CR
NO. 14-08-00241-CR
____________
 
CHRISTOPHER A. HOARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
 Harris County, Texas
Trial Court Cause Nos. 1133304
& 1133305
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered  guilty pleas to aggravated robbery in two causes.   In each case, in
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on March 24, 2008, to confinement for fifteen years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal in each case.  We dismiss the
appeals.  




In both
cases, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that each case is a plea bargain case, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification in each case is  included in each respective
record on appeal.  See Tex. R.
App. P. 25.2(d).  Each record supports the trial court=s certification in each case.  See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss both appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 1,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)